DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 08/31/2022.
Claims 1-4, 7-13, 16, 18-20, and 37-39 are pending. 
Response to Arguments
Applicant’s arguments, see page 7, filed 08/31/2022, with respect to the objection of claim 8 have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn.
Applicant’s arguments, see pages 7-8, filed 08/31/2022, with respect to the rejection of claims 14 and 15 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Claims 14 and 15 have been cancelled. Therefore, the rejection of claims 14 and 15 under 35 U.S.C. 112(b) has been withdrawn. Regarding the rejection of claim 4 under 35 U.S.C. 112(b), applicant has not clarified what a “better cognitive performance” means. Therefore, the rejection of claim 4 under 35 U.S.C. 112(b) is being maintained.
Applicant’s arguments, see pages 11-14, filed 08/31/2022, with respect to the rejection of claims 1, 3, 4, 8-12, 14, 15, 18, 20, and 37-39 under 35 U.S.C. 102(a)(1) and claims 2, 7, 13, 16, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive. Claims 14 and 15 have been cancelled. Applicant has amended independent claims 1, 18, and 37 to recite “obtaining from a monitoring unit a recording of one or more of life style, physiological, and/or medical parameters of the subject during and/or after said training session, wherein the recording comprises a passive recording of voice, text and/or video; extracting one or more features from the recording by applying voice, text and/or video analysis tools on the recording; 2applying big data analysis on the features extracted from the recording and on the identified peaks to determine life style, and/or physiological, and/or medical parameters positively or negatively associated with the peak in the cognitive performance”. Applicant argues that Walker fails to reach these features. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as described in the current office action below.
Applicant's arguments, see pages 8-11, filed 08/31/2022, regarding the rejection of claims 1, 3, 4, 8-12, 14, 15, 18, 20, and 37-39 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Rejection of claims 1, 3, 4, 8-12, 14, 15, 18, 20, and 37-39 under 35 U.S.C. 101
Claims 14 and 15 have been cancelled. Independent claims 1, 18, and 37 have been amended to recite “obtaining from a monitoring unit a recording of one or more of life style, physiological, and/or medical parameters of the subject during and/or after said training session, wherein the recording comprises a passive recording of voice, text and/or video; extracting one or more features from the recording by applying voice, text and/or video analysis tools on the recording; 2applying big data analysis on the features extracted from the recording and on the identified peaks to determine life style, and/or physiological, and/or medical parameters positively or negatively associated with the peak in the cognitive performance”. Applicant argues that these amendments integrate the judicial exception into a practical application, and therefore overcome the rejection. Examiner respectfully disagrees. 
As recited, claims 1, 18, and 37 recite a system and method for monitoring a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, obtaining passively collected voice, text, or video data, extracting features from the recorded data, applying big data analysis on the data to determine lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association. The limitation of a system and method for monitoring a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, obtaining passively collected voice, text, or video data, extracting features from the recorded data, applying big data analysis on the data to determine lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association, as drafted in claims 1, 18, and 37, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of processing circuitry and sensors. For example, monitoring a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, obtaining passively collected voice, text, or video data, extracting features from the recorded data, applying big data analysis on the data to determine lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association in the context of this claim encompasses a clinician monitoring cognitive training of a subject, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, obtaining voice, text, or video data, extracting features from the recorded data, performing analysis of the features to determine lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association. Further, the passive recording of data is not positively recited. The claims only recite obtaining a recording of the data. Further, the limitation of applying big data analysis on the data, as claimed, is simply performing a step of data analysis. Therefore, other than reciting processing circuitry and sensors, claims 1, 18, and 37 recite an abstract idea of a mental process. Therefore, the rejection of claims 1-4, 7-13, 16, 18-20, and 37-39 under 35 U.S.C. 101 is maintained.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the better cognitive performance”. The term “better cognitive performance” is a relative term which renders the claim indefinite. The term “better cognitive performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification fails to provide a way to determine what would constitute “better”.
Claim 7 is rejected based on its dependency on claim 4. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-13, 16, 18-20, and 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for monitoring a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, obtaining passively collected voice, text, or video data, extracting features from the recorded data, applying big data analysis on the data to determine lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 37 are directed towards a method, and claim 18 is directed towards a system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1, 18, and 37 recite a system and method for monitoring a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, obtaining passively collected voice, text, or video data, extracting features from the recorded data, applying big data analysis on the data to determine lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association. The limitation of a system and method for monitoring a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, obtaining passively collected voice, text, or video data, extracting features from the recorded data, applying big data analysis on the data to determine lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association, as drafted in claims 1, 18, and 37, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of processing circuitry and sensors. For example, monitoring a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, obtaining passively collected voice, text, or video data, extracting features from the recorded data, applying big data analysis on the data to determine lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association in the context of this claim encompasses a clinician monitoring cognitive training of a subject, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, obtaining voice, text, or video data, extracting features from the recorded data, performing analysis of the features to determine lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association. Other than reciting processing circuitry and sensors, nothing in the elements of the claims precludes the step from practically being performed in the mind. Further, the passive recording of data is not positively recited. The claims only recite obtaining a recording of the data. Further, the limitation of applying big data analysis on the data, as claimed, is simply performing a step of data analysis.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 18, and 37 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of processing circuitry and sensors (i.e. as generic computer components to acquire, process, and analyze signals) such that they amount to no more than mere instructions to apply the exception using generic computer components.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of processing circuitry and sensors amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-12, 18, 20, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent Application Publication 2017/0053088 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Walker, further in view of Vaughan et al. (US Patent Application Publication 2019/0019581), hereinafter Vaughan, and further in view of Tóth et al. (Tóth, László & Gosztolya, Gábor & Vincze, Veronika & Hoffmann, Ildiko & Szatlóczki, Gréta & Biró, Edit & Zsura, Fruzsina & Pakaski, Magdolna & Kálmán, János. (2015). Automatic Detection of Mild Cognitive Impairment from Spontaneous Speech using ASR. Interspeech 2015 Tutorials & Main Conference. 10.21437/Interspeech.2015-568.), hereinafter Tóth.
Regarding claim 1, Walker teaches a computer implemented method for managing a subject suffering from cognitive impairment and/or is at risk of developing the same, the method comprising:
monitoring one or more cognitive training sessions to a subject (e.g. Abstract; Par. [0028]; Par. [0293]); 
determining at least one aspect of the subject's cognitive performance based on and/or in response to the one or more cognitive training session (e.g. Par. [0028]); 
identifying peaks in the subject's cognitive performance; wherein the identifying comprises: comparing the determined cognitive performance of the subject during the one or more cognitive training sessions to stored cognitive performance data, wherein the stored cognitive performance data comprise cognitive performance test results of the subject, obtained during previous cognitive training sessions and/or cognitive performance test results of other subjects suffering from cognitive impairment and having at least one similar patient characteristic (e.g. Par. [0230]: current tests are compared to past tests); 
applying big data analysis on the data and on the identified peaks to determine life style, and/or physiological, and/or medical parameters positively or negatively associated with the peak in the cognitive performance (e.g. Pars. [0193]-[0194]: system uses big data software to analyze received data and determine feedback; Par. [0225]); and
providing the subject with a life style, physiological and/or medical recommendation based on the identified association (e.g. Par. [0225]: therapy plan is dynamically adjusted; Par. [0227]: system provides recommendations).
However, Walker fails to teach obtaining from a monitoring unit a recording of one or more of life style, physiological, and/or medical parameters of the subject during and/or after said training session, wherein the recording comprises a passive recording of voice, text and/or video, extracting one or more features from the recording by applying voice, text and/or video analysis tools on the recording, and using those features in the big data analysis.
Vaughan, in a similar field of endeavor, discloses a system for digital personalized medicine. Vaugh discloses obtaining from a monitoring unit a recording of one or more of life style, physiological, and/or medical parameters of the subject during and/or after said training session, wherein the recording comprises a passive recording of voice, text and/or video (e.g. Par. [0172]: data collection can be collected passively using activity monitors and the like). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker to include a passive monitoring system as taught by Vaughan in order to provide the predictable results of continuous data collection. 
Walker in view of Vaughan further discloses extracting features from the collected data and using the features in the big data analysis (e.g. Vaughan, par. [0184]: the data collected is analyzed using tools such as machine learning and artificial intelligence to determine the patient’s condition). However, Walker in view of Vaughan does not specifically discloses extracting features from the recording by applying voice, text and/or video analysis tools on the recording. 
Tóth is directed towards detection of cognitive impairment from speech. Tóth discloses extracting features from the recording by applying voice, text and/or video analysis tools on the recording and using the features in big data analysis to determine cognitive impairment (e.g. Abstract: features are extracted using automatic speech recognition, which is considered to be a speech analysis tool, and are used to classify subjects with cognitive impairment using machine learning (e.g. big data) methods; Section 5.1 ASR-based biomarker extraction and Section 5.2. MCI classification: describe the setup used for extracting features and using them to classify cognitive impairment).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker in view of Vaughan to include the extraction of features using speech analysis tools as taught by Tóth in order to provide the predictable results of determining cognitive impairment in a user. 
Claim 1 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 3, Walker further teaches wherein the cognitive impairment is associated with Alzheimer's disease (e.g. Par. [0193]).
Claim 1 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 4, Walker further teaches wherein the one or more training sessions comprise at least a first and a second training session, wherein the first and second training session differ in at least one training characteristics, and wherein the method comprises comparing the cognitive performance obtained in response to said first and second training sessions and determining one or more training characteristics associated with the better cognitive performance of either the first or the second training sessions (e.g. Par. [0195]: synergy between iterations of therapy is determined and feedback is provided; Par. [0221]: multiple cognitive tests can be performed), wherein the one or more training characteristics comprise type of training, performances of specific cognitive capabilities and ratio between them, length of training, frequency of training sessions, subject's compliance to the training sessions, or any combination thereof (e.g. Par. [0231]: frequency of training sessions can be far apart enough to see improvement, such as 3, 6, or 9 months). 
Claim 1 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 8, Walker further teaches wherein the one or more physiologic parameters are selected from the group consisting of: body temperature, respiratory rate, pulse rate, blood pressure, blood sugar, blood oxygen, cholesterol, blood pH value, body fat, skin resistance, blood pressure, or any combination thereof (e.g. Par. [0124]-[0134], [0191]).
Claim 1 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 9, Walker further teaches wherein the one or more medical parameters are selected from the group consisting of: drug administered, medical treatment, physiotherapy, psychological treatment, psychiatric treatment or any combination thereof (e.g. Par. [0250]: pharmacological component is assessed).
Claim 1 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 10, Walker further teaches wherein the one or more life style parameters are selected from the group consisting of: physical activity, nutrition, consumption of food supplements, social interactions, sleep quality, sleep/wakefulness, degree of maintaining daily routine, or any combination thereof (e.g. Par. [0251]: non-pharmacological components such as sleep and exercise are assessed and recommended).
Claim 1 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 11, Walker further teaches assigning a score representing the subject's cognitive status (e.g. Par. [0230]: disease related mechanisms are scored).
Claim 1 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 12, Walker further teaches identifying, based on said comparison, a deterioration in cognitive performance and providing the subject with a life style, physiological and/or medical recommendation based on the identification (e.g. Pars. [0244]0-[0245]: based on comparison data, if the value is not within range then recommendations are made).
Regarding claim 18, Walker teaches a system for managing a cognitive condition of a subject suffering from cognitive impairment and/or is at risk of developing the same, the system comprising:
a cognitive monitoring unit configured to monitor the subject and to determine a change in the subject's cognitive performance (e.g. Par. [0005]; Par. [0027]);
one or more sensors configured to monitor one or more life style, physiologic and/or medical parameters of the subject before, during and/or after said monitoring period (e.g. Par. [0293]; Par. [0233]: sensor based data); and
a processing circuitry configured to: identify peaks in the subject's cognitive performance; wherein the identifying comprises comparing the determined cognitive performance to stored cognitive performance data; wherein the stored cognitive performance data comprise cognitive performance test results of the subject obtained during previous cognitive monitoring periods and/or cognitive performance test results of other subjects suffering from cognitive impairment and having at least one similar patient characteristic (e.g. Par. [0230]: current tests are compared to past tests of the user; Fig. 1: processor 4), 
identify one or more changes in life style, physiological and/or medical parameters positively or negatively associated with the peak in the cognitive performance (e.g. Par. [0225]); 
apply big data analysis on the data and on the identified peaks to determine life style, and/or physiological, and/or medical parameters positively or negatively associated with the peak in the cognitive performance (e.g. Pars. [0193]-[0194]: system uses big data software to analyze received data and determine feedback; Par. [0225]); and
provide the subject with a life style, physiological and/or medical recommendation based on the identified association (e.g. Par. [0225]: therapy plan is dynamically adjusted; Par. [0227]: system provides recommendations).
However, Walker fails to teach obtaining from a monitoring unit a recording of one or more of life style, physiological, and/or medical parameters of the subject during and/or after said training session, wherein the recording comprises a passive recording of voice, text and/or video, extracting one or more features from the recording by applying voice, text and/or video analysis tools on the recording, and using those features in the big data analysis.
Vaughan, in a similar field of endeavor, discloses a system for digital personalized medicine. Vaugh discloses obtaining from a monitoring unit a recording of one or more of life style, physiological, and/or medical parameters of the subject during and/or after said training session, wherein the recording comprises a passive recording of voice, text and/or video (e.g. Par. [0172]: data collection can be collected passively using activity monitors and the like). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker to include a passive monitoring system as taught by Vaughan in order to provide the predictable results of continuous data collection. 
Walker in view of Vaughan further discloses extracting features from the collected data and using the features in the big data analysis (e.g. Vaughan, par. [0184]: the data collected is analyzed using tools such as machine learning and artificial intelligence to determine the patient’s condition). However, Walker in view of Vaughan does not specifically discloses extracting features from the recording by applying voice, text and/or video analysis tools on the recording. 
Tóth is directed towards detection of cognitive impairment from speech. Tóth discloses extracting features from the recording by applying voice, text and/or video analysis tools on the recording and using the features in big data analysis to determine cognitive impairment (e.g. Abstract: features are extracted using automatic speech recognition, which is considered to be a speech analysis tool, and are used to classify subjects with cognitive impairment using machine learning (e.g. big data) methods; Section 5.1 ASR-based biomarker extraction and Section 5.2. MCI classification: describe the setup used for extracting features and using them to classify cognitive impairment).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker in view of Vaughan to include the extraction of features using speech analysis tools as taught by Tóth in order to provide the predictable results of determining cognitive impairment in a user. 
Claim 18 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 20, Walker further teaches wherein the cognitive impairment is associated with Alzheimer's disease (e.g. Par. [0193]). 
Regarding claim 37, Walker teaches a computer implemented method to avoid or minimize cognitive drops, the method comprising:
providing to a subject a cognitive monitoring tool, the cognitive monitoring tool comprising at least one passive monitoring and/or training session (e.g. Par. [0028]);
determining at least one aspect of the subject's cognitive performance based at least on the cognitive monitoring tool (e.g. Par. [0028]);
monitoring one or more life style, physiological and/or medical parameters of the subject before, during and/or after the passive monitoring and/or training session e.g. Par. [0293];
identifying a decline in the subject's cognitive performance; wherein the identifying comprises: comparing the determined cognitive performance to stored cognitive performance data; wherein the stored cognitive performance data comprise cognitive performance test results of the subject obtained during previous cognitive sessions (e.g. Par. [0230]: current tests are compared to past tests in order to determine progress);
applying big data analysis on the data and on the identified peaks to determine life style, and/or physiological, and/or medical parameters positively or negatively associated with the peak in the cognitive performance (e.g. Pars. [0193]-[0194]: system uses big data software to analyze received data and determine feedback; Par. [0225]); and
providing an output signal indicative of one or more physiological and/or medical parameters positively or negatively associated with the decline in the cognitive performance (e.g. Par. [0225]: therapy plan is dynamically adjusted; Par. [0227]: system provides recommendations).
However, Walker fails to teach wherein the recording comprises a passive recording of voice, text and/or video, extracting one or more features from the recording by applying voice, text and/or video analysis tools on the recording, and using those features in the big data analysis.
Vaughan, in a similar field of endeavor, discloses a system for digital personalized medicine. Vaugh discloses obtaining from a monitoring unit a recording of one or more of life style, physiological, and/or medical parameters of the subject during and/or after said training session, wherein the recording comprises a passive recording of voice, text and/or video (e.g. Par. [0172]: data collection can be collected passively using activity monitors and the like). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker to include a passive monitoring system as taught by Vaughan in order to provide the predictable results of continuous data collection. 
Walker in view of Vaughan further discloses extracting features from the collected data and using the features in the big data analysis (e.g. Vaughan, par. [0184]: the data collected is analyzed using tools such as machine learning and artificial intelligence to determine the patient’s condition). However, Walker in view of Vaughan does not specifically discloses extracting features from the recording by applying voice, text and/or video analysis tools on the recording. 
Tóth is directed towards detection of cognitive impairment from speech. Tóth discloses extracting features from the recording by applying voice, text and/or video analysis tools on the recording and using the features in big data analysis to determine cognitive impairment (e.g. Abstract: features are extracted using automatic speech recognition, which is considered to be a speech analysis tool, and are used to classify subjects with cognitive impairment using machine learning (e.g. big data) methods; Section 5.1 ASR-based biomarker extraction and Section 5.2. MCI classification: describe the setup used for extracting features and using them to classify cognitive impairment).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker in view of Vaughan to include the extraction of features using speech analysis tools as taught by Tóth in order to provide the predictable results of determining cognitive impairment in a user.
Claim 37 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 38, Walker further teaches providing an alarm (e.g. Par. [0301]: an alert is provided).
Claim 37 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 39, Walker further teaches providing a physiological and/or medical recommendation based on the identified association (e.g. Par. [0225]: therapy plan is dynamically adjusted; Par. [0227]: system provides recommendations).
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent Application Publication 2017/0053088 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Walker, further in view of Vaughan et al. (US Patent Application Publication 2019/0019581), hereinafter Vaughan, and further in view of Tóth et al. (Tóth, László & Gosztolya, Gábor & Vincze, Veronika & Hoffmann, Ildiko & Szatlóczki, Gréta & Biró, Edit & Zsura, Fruzsina & Pakaski, Magdolna & Kálmán, János. (2015). Automatic Detection of Mild Cognitive Impairment from Spontaneous Speech using ASR. Interspeech 2015 Tutorials & Main Conference. 10.21437/Interspeech.2015-568.), hereinafter Tóth, as applied to claims 1 and 18 above, and further in view of Brum et al. (Brum PS, Forlenza OV, Yassuda MS. Cognitive training in older adults with Mild Cognitive Impairment: Impact on cognitive and functional performance. Dement Neuropsychol. 2009;3(2):124-131. doi:10.1590/S1980-57642009DN30200010), hereinafter Brum.
Claims 1 and 18 are obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claims 2 and 19, Walker fails to disclose wherein the other subjects are suffering from the same cognitive impairment as the monitored subject. Brum is directed towards cognitive training in older adults. Brum discloses wherein the other subjects are suffering from the same cognitive impairment as the monitored subject (e.g. Page 125, Section titled Materials and methods: the study consists of multiple adults diagnosed with cognitive impairment). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker in view of Vaughan and Tóth to include the other subjects suffering from the same cognitive impairment as the monitored subject as taught by Brum in order to find the predictable results of evaluating the impact of cognitive training on the subjects.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent Application Publication 2017/0053088 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Walker, further in view of Vaughan et al. (US Patent Application Publication 2019/0019581), hereinafter Vaughan, and further in view of Tóth et al. (Tóth, László & Gosztolya, Gábor & Vincze, Veronika & Hoffmann, Ildiko & Szatlóczki, Gréta & Biró, Edit & Zsura, Fruzsina & Pakaski, Magdolna & Kálmán, János. (2015). Automatic Detection of Mild Cognitive Impairment from Spontaneous Speech using ASR. Interspeech 2015 Tutorials & Main Conference. 10.21437/Interspeech.2015-568.), hereinafter Tóth, as applied to claim 4 above, and further in view of Martucci et al. (US Patent Application Publication 2017/0098385 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Martucci.
Claim 4 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 7, Walker fails to disclose wherein the first and second training sessions are different from one another. Martucci is directed towards systems and methods for enhancing cognitive abilities. Martucci discloses using different training sessions (e.g. Par. [0040]: new challenges are used in training sessions to determine subject’s true cognitive ability). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker in view of Vaughan and Tóth to include the first and second training sessions being different from one another as taught by Martucci in order to provie the predictable results of determining the subject’s true cognitive ability.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent Application Publication 2017/0053088 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Walker, further in view of Vaughan et al. (US Patent Application Publication 2019/0019581), hereinafter Vaughan, and further in view of Tóth et al. (Tóth, László & Gosztolya, Gábor & Vincze, Veronika & Hoffmann, Ildiko & Szatlóczki, Gréta & Biró, Edit & Zsura, Fruzsina & Pakaski, Magdolna & Kálmán, János. (2015). Automatic Detection of Mild Cognitive Impairment from Spontaneous Speech using ASR. Interspeech 2015 Tutorials & Main Conference. 10.21437/Interspeech.2015-568.), hereinafter Tóth, as applied to claim 1 above, and further in view of Goldman et al. (US Patent Application Publication 2006/0051727 – APPLICANT CITED ON 11/19/2021 IDS), hereinafter Goldman.
Claim 1 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 13, Walker fails to disclose wherein the training is an active training comprising memory training, attention training, lingual training, numeric training, motoric training, social training, reading training, orientation training, problem solving, or any combination thereof. Goldman is directed towards a method for enhancing memory and cognition. Goldman discloses the training being memory and attention training (e.g. Par. [0014]; Par. [0016]; Par. [0052]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker in view of Vaughan and Tóth to include the training being memory and attention training as taught by Goldman in order to provide the predictable results of enhancing the user’s memory and cognition.
Claim 1 is obvious over Walker, Vaughan, and Tóth as indicated above. Regarding claim 16, Walker fails to disclose recording and/or storing the subject's memories during periods of peak performance. Goldman is directed towards a method for enhancing memory and cognition. Goldman discloses recording the subject's memories during periods of peak performance (e.g. Par. [0016]: recording responses from the adult during cognitive training). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker in view of Vaughan and Tóth to include recording the subject's memories during periods of peak performance as taught by Goldman in order to provide the predictable results of enhancing the user’s memory and cognition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shahaf (US 2018/0184962) teaches methods and systems for determination of mental state.
Ten Kate (US 2018/0310889) teaches monitoring a physical or mental capability of a person.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792